SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

957
CA 13-00191
PRESENT: SMITH, J.P., PERADOTTO, CARNI, AND LINDLEY, JJ.


UTICA NATIONAL INSURANCE GROUP, AS SUBROGEE
OF MARIANNE ELLIS AND MARK ELLIS,
PLAINTIFF-RESPONDENT,

                      V                                          ORDER

OUR TOUCH, INC., DEFENDANT-APPELLANT,
ET AL., DEFENDANT.


CARTAFALSA, SLATTERY, TURPIN & LENOFF, BUFFALO (PHYLISS A. HAFNER OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FELDMAN KIEFFER, LLP, BUFFALO (ADAM C. FERRANDINO OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Ann
Marie Taddeo, J.), entered April 11, 2012. The order, among other
things, denied the motion of defendant Our Touch, Inc., seeking
summary judgment dismissing the amended complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    September 27, 2013                  Frances E. Cafarell
                                                Clerk of the Court